   Case 2:18-cr-00048-LGW-BWC Document 4 Filed 11/08/18 Page 1 of 3



                                                            CR218- 048
                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF GEORGIA
                              BRUNSWICK DIVISION



UNITED STATES OF AMERICA                      INDICTMENT NO.

       V.                                     VIOLATIONS:

                                                                                     >o.nri
MAURICE FIELDS,                               21 U.S.C. § 846
   a/k/a "Ox,"                                Conspiracy to Possess wit
   a/k/a «Tat Boy,"                           Distribute and to Distribu
ERIC RENEANTONIO STUCKEY,                     Controlled Substances
   a/k/a "Stuck,"
JAVON ARASHALLA NEWTON,                       21 U.S.C. § 841(a)(1)
XONTAVIOUS DIONTE HAWKINS,                    Possession with Intent to Distribute
   a/k/a "Diggs"                              Controlled Substances
   a/k/a "Tae Tae,"
BRONCO DARELLE JACKSON,                       18 U.S.C. § 922(g)
WILBERT LEE STEPHENS JR.,                     Prohibited Person in Possession of a
     a/k/a "Lil Bill"                         Firearm: Convicted Felon
     a/k/a "Wild Bill,"
ZAHRIA JANE BOSTON                            18 U.S.C.§ 924(c)
                                              Possession of a Firearm in
                                              Furtherance of a Drug Trafficking
                                              Offense


                                              18 U.S.C. § 2
                                              Aiding and Abetting

                                              FORFEITURE ALLEGATION



                            PENALTY CERTIFICATION


      The undersigned Assistant United States Attorney hereby certifies that the

penalties for the offenses described in the Indictment are as follows:

Count 1:            Conspiracy to Possess with Intent to Distribute and to
                    Distribute Controlled Substances:
                    21 U.S.C. § 846
                    Not more than 20 years imprisonment;
                    A fine of not more than $1,000,000;
                    Not less than 3 years supervised release; and
                    A $100 special assessment.
    Case 2:18-cr-00048-LGW-BWC Document 4 Filed 11/08/18 Page 2 of 3




*lfany person commits such a violation after a prior conviction for a felony drug offense
has become final, such person shall be sentenced to a term of imprisonment of not more
than thirty years, a fine not to exceed $2,000,000, and a term ofsupervised release ofat
least six years.

                    As it relates to the following defendants:

                    MAURICE FIELDS,
                    a/k/a "Ox,"
                    a/k/a "Fat Boy,"
                    ERIC RENEANTONIO STUCKEY,
                    a/k/a "Stuck,"
                    JAVON ARASHALLA NEWTON,
                    XONTAVIOUS DIONTE HAWKINS,
                    a/k/a "Diggs"
                    a/l{/a "Tae Tae,"

                    The maximum penalties shall be:

                    Not less than 10 years imprisonment; not more than Life;
                    Not less than 5 years ofsupervised release;
                    Not more than a $10,000,000 fine; and
                    A $100 special assessment.

"^'If any person commits such a violation afier a prior conviction for a felony drug
offense has become final, such person shall be sentenced to a term ofimprisonment of
not less than twenty years, a fine not to exceed $20,000,000, and a term ofsupervised
release ofat least ten years. If the person commits a violation after two or more prior
convictions for a felony drug offense have become final, such person shall be sentenced
to a mandatory term oflife imprisonment without release.
Counts 2,5, 7,9, 10:

                    Possession with Intent to Distribute Controlled Substances:
                    21 U.S.C. § 841(a)(1)
                     Not more than 20 years imprisonment;
                     A fine of not more than $1,000,000;
                     Not less than 3 years supervised release; and
                     A $100 special assessment.

*lf any person commits such a violation after a prior conviction for a felony drug offense
has become final, such person shall be sentenced to a term of imprisonment of not less
than ten years, a fine not to exceed $8,000,000, and a term ofsupervised release ofat least
eight years.
   Case 2:18-cr-00048-LGW-BWC Document 4 Filed 11/08/18 Page 3 of 3




Counts 3, 8,11;      Possession of Firearm in Furtherance of Drug Trafficking:
                     18 U.S.C. § 924(c)(1)(A)
                     Consecutive to any other sentence imposed:
                     Imprisonment of not less than 5 years nor more than life;
                     Fine of not more than $250,000;
                     Supervised release of not more than five years; and
                     A $100 special assessment.

Counts 4f 6, 12:     Possession of a Firearm by a Prohibited Person
                     18 U.S.C. § 922(g)(1)**
                     Imprisonment for not more than 10 years;
                     Supervised release of not more than 3 years;
                     Fine of not more than $250,000; and
                     A $100 special assessment.

*'^However, should defendant be found to have three previous convictions for a violent
crime or serious drug offense, or both, committed on occasions different from one another,
the term of imprisonment would be not less than fifteen years, a fine not more than
$250,000, not more than five years ofsupervised release and a $100 special assessment.
18 U.S.C. §924(e).

                                                Respectfully submitted,

                                                BOBBY L. CHRISTINE
                                                UNITED STATES ATTORNEY

                                            fsf Jennifer J. Kirkland

                                                Jennifer Kirkland
                                                Assistant United States Attorney
